Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/109,252 filed on 12/02/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/20/2022 and 02/16/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Claims 3-4, 10, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts:
US 6,778,097 to Kajita
(40) Further, even if bidirectional communication between the repeater station and the working machine is disabled, since at least a construction machine control signal can be transmitted to the working machine by the emergency low radio wave directionality communication means, at least it is possible to retract or recover the working machine to a safe place, and such a serious loss that the working machine cannot be avoided to be left in a dangerous working site which a person cannot enter can be prevented with certainty.
(41) Furthermore, where a radio wave of a high radio wave directionality (simple radio means of a giga hertz band) is used between the remote control apparatus and the repeater station and between the repeater station and the working machine, very long distance communication is enabled for both of the remote control apparatus-repeater station and the repeater station-working machine. Consequently, even in such a working site that a dangerous zone which a person cannot enter extends over a wide range, the operator can control the working machine to perform working safely and with certainty.

US 2018/0359214 to Janneteau
[0036] To obtain the results sought, a device as described in the independent claim 1 is proposed. In particular, there is proposed, a device for wireless communications in an IP network having a plurality of wireless routers capable of routing datastreams, each router having at least one LAN interface for receiving datastreams from at least one user terminal and a WAN interface for communicating to the IP network, the device comprising: [0037] a router discovery module for identifying, among the plurality of wireless routers, a subset of routers, called aggregate routers, systematically using a network address translation (NAT) mechanism for any traffic routed between its LAN and WAN interfaces; [0038] a stream allocation module capable of selecting, for a received datastream, an aggregate router among said aggregate routers and allocating the datastream to it; and [0039] a single network interface, called aggregation interface, configured to receive datastreams from user terminals and to transmit each received datastream to the aggregate router which is allocated to it.

US 2009/0166034 to Mundell
[0043] In another embodiment, the gas wellhead extraction assembly 10 is provided with additional telemetry and/or High Speed Internet or web-accessible real-time control features that provide streaming real time data. The additional real time control features available in additional embodiments of gas wellhead extraction assembly 10 allows for satellite and/or wireless communications system via an encrypted data and voice stream that enable real-time remote monitoring, adjusting of the control system operating parameters and instructions, and wireless software updates to be sent to the control system by qualified personnel without any additional hardware requirements outside the equipment integrated into the fully automated control panel, then back to a remote computer system, such as a server that hosts a secure primary web site. Additionally, such wireless technology, telemetry, satellite, low frequency RF or like service, would provide global access to monitor, measure, adjust, program, control, or configure the operation of the gas wellhead extraction assembly 10, which may be completed in real time.

US 2009/0113516 to Vorreiter
[0024] For policy settings such as those with keen regulatory aspects, such as wireless operation, it is useful to define a default state for access node 300, in which that aspect of access node operation is restricted until and unless location-based policy is provided. In the case of wireless operation, it may be useful to have this default state as prohibiting or greatly restricting wireless access until location-based policy may be established.

The prior art of record (Adamson in view of Shakoor, Ortiz, Kajita, Janneteau, Mundell and Vorreiter) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 3-4, 10, 13-14 and 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0035717 to Adamson et al. (hereafter “Adamson”) in further view of US 2021/0045301 to Shakoor et al. (hereafter “Shakoor”) and further in view of US 2002/0063799 to Ortiz et al. (hereafter “Ortiz”)

As per claim 1, Adamson discloses a system for the remote control of automated equipment (FIG. 5; paragraphs 0006 and 0015) comprising:
automated equipment configured to execute a process in a restricted location by performing operations based on predetermined programming (FIGs. 1-2; paragraphs 0015, 0018 and 0021: “For example, the building automation system 100 may be used to control lighting, heating, air conditioning, audio/visual output, operating window coverings to open/close, and security, to name only a few.”);
a first cellular router communicatively coupled to the automated equipment (FIG. 6; paragraphs 0060, 0068 and 0071), wherein the first cellular router is located outside of the restricted location (FIG. 6; paragraphs 0060, 0068 and 0071: station 640a (also considered as a router as disclosed by paragraph 0068));
a second cellular router configured to communicate with the first cellular router using a cellular network (FIG. 6; paragraphs 0060, 0068 and 0071), wherein the second cellular router is located remotely from the first cellular router (FIG. 6; paragraphs 0060, 0068 and 0071: station 640b (also considered as a router as disclosed by paragraph 0068));
an operator console communicatively coupled to the second cellular router (FIG. 6; paragraph 0071: controller 650).
Adamson does not explicitly disclose the operator console comprising a human machine interface (HMI) that enables an operator to modify the operations of the automated equipment in real time by changing operating parameters of the predetermined programming, wherein the changing the of the operating parameters is communicated between the operator console and the automated equipment: wherein a wireless signal cannot be transmitted from within the restricted location to outside of the restricted location.
Shakoor further discloses the operator console comprising a human machine interface (HMI) (FIGs. 14-16; paragraphs 0041-0042) that enables an operator to modify the operations of the automated equipment in real time by changing operating parameters of the predetermined programming (FIGs. 14-16; paragraphs 0005-0006 and 0041-0042), wherein the changing the of the operating parameters is communicated between the operator console and the automated equipment (paragraphs 0005-0006 and 0041-0042). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shakoor into Adamson’s teaching because it would provide for the purpose of the remote field controller and sensor data output may be integrated with actuators and operators associated with field equipment to automate field management tasks based on predefined triggers (Shakoor, paragraphs 0005-0006).
Ortiz further discloses wherein a wireless signal cannot be transmitted from within the restricted location to outside of the restricted location (paragraph 0052: “and which prevent wireless data from being transmitted/received from hand held device 11 beyond a particular frequency range, outside of a particular geographical area associated with a local wireless network, or absent authorization codes (e.g., decryption, encryption, coding, decoding, and so forth).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ortiz into Adamson’s teaching and Shakoor’s teaching because it would provide for the purpose of Security unit 36 can also be configured with software, e.g., algorithm routines or subroutines, that are processed by CPU 10, and which prevent wireless data from being transmitted/received from hand held device 11 beyond a particular frequency range, outside of a particular geographical area associated with a local wireless network (Ortiz, paragraphs 0052).

As per claim 2, Adamson does not explicitly disclose wherein the automated equipment comprises at least one camera configured to monitor the process and generate a video signal; and wherein the operator counsel comprises a video monitor that displays a real time view of the process based on the video signal, and wherein the real time view of the process is used by the operator to assist the operator when making decisions while changing the operating parameters.
Shakoor further discloses wherein the automated equipment comprises at least one camera configured to monitor the process and generate a video signal (paragraphs 0005, 0026 and 0032); and
wherein the operator counsel comprises a video monitor that displays a real time view of the process based on the video signal (FIGs. 14-16; paragraphs 0005-0006 and 0041-0042), and wherein the real time view of the process is used by the operator to assist the operator when making decisions while changing the operating parameters (FIGs. 14-16; paragraphs 0005-0006 and 0041-0042).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shakoor into Adamson’s teaching because it would provide for the purpose of the remote field controller and sensor data output may be integrated with actuators and operators associated with field equipment to automate field management tasks based on predefined triggers (Shakoor, paragraphs 0005-0006).

As per claim 11, Adamson discloses a method for the remote control of automated equipment (FIG. 5; paragraphs 0006 and 0015) comprising: 
executing a process in a restricted location using automated equipment configured to perform operations based on predetermined programming (FIGs. 1-2; paragraphs 0015, 0018 and 0021: “For example, the building automation system 100 may be used to control lighting, heating, air conditioning, audio/visual output, operating window coverings to open/close, and security, to name only a few.”); 
wherein a first cellular router is communicatively coupled to the automated equipment (FIG. 6; paragraphs 0060, 0068 and 0071), the first cellular router located outside of the restricted location (FIG. 6; paragraphs 0060, 0068 and 0071: station 640a (also considered as a router as disclosed by paragraph 0068)); 
wherein a second cellular router is communicatively coupled to the operating console (FIG. 6; paragraph 0071: controller 650), the second cellular router located remotely from the first cellular router (FIG. 6; paragraphs 0060, 0068 and 0071: station 640b (also considered as a router as disclosed by paragraph 0068)); 
wherein the first cellular router is configured to communicate with the second cellular router using a cellular network (FIG. 6; paragraphs 0060, 0068 and 0071). 
Adamson does not explicitly disclose communicating operating parameters of the predetermined programming between an operating console and the automated equipment, the operating console comprising a Human Machine Interface (HMI); wherein a wireless signal cannot be transmitted from within the restricted location to outside of the restricted location; and modifying, by an operator using the HMI, the operations of the automated equipment in real time by changing the operating parameters that are communicated between the operator console and the automated equipment.
Shakoor further discloses communicating operating parameters of the predetermined programming between an operating console and the automated equipment (FIGs. 14-16; paragraphs 0005-0006 and 0041-0042), the operating console comprising a Human Machine Interface (HMI) (FIGs. 14-16; paragraphs 0041-0042); and
modifying, by an operator using the HMI, the operations of the automated equipment in real time by changing the operating parameters that are communicated between the operator console and the automated equipment (FIGs. 14-16; paragraphs 0005-0006 and 0041-0042).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shakoor into Adamson’s teaching because it would provide for the purpose of the remote field controller and sensor data output may be integrated with actuators and operators associated with field equipment to automate field management tasks based on predefined triggers (Shakoor, paragraphs 0005-0006).
Ortiz further discloses wherein a wireless signal cannot be transmitted from within the restricted location to outside of the restricted location (paragraph 0052: “and which prevent wireless data from being transmitted/received from hand held device 11 beyond a particular frequency range, outside of a particular geographical area associated with a local wireless network, or absent authorization codes (e.g., decryption, encryption, coding, decoding, and so forth).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ortiz into Adamson’s teaching and Shakoor’s teaching because it would provide for the purpose of Security unit 36 can also be configured with software, e.g., algorithm routines or subroutines, that are processed by CPU 10, and which prevent wireless data from being transmitted/received from hand held device 11 beyond a particular frequency range, outside of a particular geographical area associated with a local wireless network (Ortiz, paragraphs 0052).

As per claim 12, it is a method claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 12 is rejected for the same reasons as set forth in the rejection of claim 2.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in further view of Shakoor and Ortiz, as applied to claims 2 and 12, and further in view of US 2002/0104833 to Bradley.

As per claim 5, Adamson does not explicitly disclose a robot weld head; and wherein the process is a welding process.
Bradley further discloses a robot weld head (paragraphs 0044-0045); and 
wherein the process is a welding process (paragraphs 0044-0045).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bradley into Adamson’s teaching, Shakoor’s teaching and Ortiz’s teaching because it would provide for the purpose of provide a robotic welding apparatus used to emit a coherent light source as a weld beam to join two or more workpieces along a seam line, and which includes a weld head secured in a light weight mounting assembly adapted to provide micro adjustment in the positioning of the emitted coherent light beam relative to the seam line, while minimizing the weight and/or loading applied to the robot arm (Bradley, paragraphs 0010).

As per claim 15, it is a method claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 5.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in further view of Shakoor, Ortiz and Bradley, as applied to claims 5 and 15, and further in view of US 2010/0062405 to Zboray et al. (hereafter “Zboray”).

As per claim 6, Adamson does not explicitly disclose wherein the real time view of the process includes a view of a weld puddle.
Zboray further discloses wherein the real time view of the process includes a view of a weld puddle (paragraphs 0069-0070).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zboray into Adamson’s teaching, Shakoor’s teaching, Ortiz’s teaching and Bradley’s teaching because it would provide for the purpose of provide view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool (Zboray, paragraphs 0069).

As per claim 7, Adamson does not explicitly disclose wherein the operations modified by the operator include at least one of: manipulating a positioning of a weld wire to control a weld puddle; adjusting a feed rate of the weld wire to control the weld puddle; adjusting a tungsten positioning to control the welding arc; or steering the robot weld head.
Zboray further discloses wherein the operations modified by the operator include at least one of:
manipulating a positioning of a weld wire to control a weld puddle;
adjusting a feed rate of the weld wire to control the weld puddle;
adjusting a tungsten positioning to control the welding arc (paragraphs 0056 and 0059); or
steering the robot weld head.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zboray into Adamson’s teaching, Shakoor’s teaching, Ortiz’s teaching and Bradley’s teaching because it would provide for the purpose of provide view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool (Zboray, paragraphs 0069).

As per claim 16, it is a method claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 17, it is a method claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in further view of Shakoor, Ortiz and Bradley, as applied to claims 5 and 15, and further in view of US 2011/0286567 to Singh et al. (hereafter Singh)

As per claim 8, Adamson does not explicitly disclose wherein the welding process is welding a lid on a spent fuel canister; and wherein the restricted area is a containment building of a nuclear plant.
Singh further discloses wherein the welding process is welding a lid on a spent fuel canister (paragraphs 0033 and 0042); and 
wherein the restricted area is a containment building of a nuclear plant (paragraphs 0033 and 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Singh into Adamson’s teaching, Shakoor’s teaching, Ortiz’s teaching and Bradley’s teaching because it would provide for the purpose of the lids 203 may be secured to the storage shells 210B via welding or other semi-permanent connection techniques that are implemented once the storage shells 210B are loaded with one or more canisters 100 loaded with spent nuclear fuel (Singh, paragraphs 0042).

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 8. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 8.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in further view of Shakoor, Ortiz, as applied to claims 2 and 12, and further in view of US 2009/0129273 to Zou and US 2013/0109409 to Ortiz ‘010

As per claim 9, Adamson does not explicitly disclose wherein the first cellular router and the second cellular router are further configured to detect multiple cellular networks; and wherein the first cellular router and the second cellular router automatically communicate using an alternate cellular network of the multiple cellular networks when there is a signal loss at either of the cellular routers.
Zou further discloses wherein the first cellular router and the second cellular router are further configured to detect multiple cellular networks (FIG. 1; FIG. 3A; abstract and paragraphs 0020-0022).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zou into Adamson’s teaching, Shakoor’s teaching, and Ortiz’s teaching because it would provide for the purpose of detecting and avoiding interference in a wireless communication network is described that in one embodiment includes a first network node that detects the absence of a regularly occurring signal for a pre-determined period of time that is regularly transmitted by a second network node and the detected absence of this regularly occurring signal triggers the first network node to initiate an interference detection process while a communication link between the first and second network nodes is active (Zou, paragraphs 0009).
Ortiz ‘010 further discloses wherein the first cellular router and the second cellular router automatically communicate using an alternate cellular network of the multiple cellular networks when there is a signal loss at either of the cellular routers (paragraph 0011).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ortiz ‘010 into Adamson’s teaching, Shakoor’s teaching, Ortiz’s teaching and Zou’s teaching because it would provide for the purpose of detecting a user's location and/or signal strength of available wireless networks in different environments (e.g., store 120, user's automobile 130, or user's home 140) to selectively enable/disable a preferred combination of wireless network interfaces for each environment (Ortiz ‘010, paragraphs 0011).

As per claim 19, it is a method claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 9.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193